Citation Nr: 0822150	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  00-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for an esophageal 
stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision that 
denied service connection for an esophageal stricture.  A 
January 2007 motion to advance the case on the Board's docket 
was granted by the Board in March 2007.  In December 2007, 
the Board remanded this appeal to the RO to schedule the 
veteran for a Board videoconference hearing.  There is a 
notation in the record that the veteran failed to report for 
the Board videoconference hearing in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records do not specially show 
complaints, findings, or diagnoses of an esophageal 
stricture.  Such records do indicate that he was treated for 
tracheitis and for abdominal complaints on one occasion 
during service.  A June 1943 entry noted that the veteran had 
acute tracheitis.  An August 1943 treatment entry indicated 
that the veteran reported that he had abdominal discomfort 
the previous night and that he had vomited that morning.  He 
also stated that he had loose stools.  There was a notation 
that he would be put on a simple diet.  The October 2005 
separation examination report included a notation that the 
veteran's abdominal wall and viscera were normal.  

Post-service private and VA treatment records show treatment 
for disorders including an esophageal stricture.  

A post-service private June 1947 X-ray report from Troy 
Hospital, less than two years after the veteran's separation 
from service, related a clinical diagnosis of a possible 
peptic ulcer.  The report noted that the veteran's esophagus 
was negative and that his stomach was normal in size and in 
position.  It was reported that there was no gastric fixation 
and no X-ray evidence of gastric or duodenal ulceration.  The 
report indicated that the veteran's colon was negative and 
that several loops of the ileum showed normal fillings.  It 
was also noted that a long thin scarred appendix containing 
several focoliths was seen.  The report indicated that the 
findings suggested chronic appendicitis.  

A November 1947 report from E. J. Heretta, Jr., M.D., 
indicated that the veteran was treated in May 1947 for a 
history of hematemesis and vomiting following the drinking of 
a glass of beer.  It was noted that the veteran had a history 
of frequent morning nausea and vomiting as well as 
flatulence.  The veteran continued to receive treatment in 
May 1947 and June 1947.  It was noted that a physical 
examination suggested the possibility of a peptic ulcer and 
that X-ray findings taken at Troy Hospital suggested that the 
only positive finding was chronic appendicitis.  

A February 1958 VA hospital narrative summary noted that the 
veteran reported that he served in the Army for three years 
and that he was hospitalized for what he was told was a 
nervous stomach.  The diagnoses did not refer to any 
esophageal or gastrointestinal problems.  

A January 1998 VA esophagus and hiatal hernia examination 
report noted that the veteran had a history of an esophageal 
stricture.  The veteran indicated that he had dysphagia for 
solids and liquids when his stricture was symptomatic and 
that he underwent a dilation of the esophagus in October 
1997.  It was noted that he did not presently complain of 
dysphagia or esophageal pain and that he denied any 
hematemesis or melena.  The veteran stated that he had reflux 
of acid in his mouth and that he had nausea and vomiting when 
his esophageal stricture was aggravated.  He stated that he 
would receive dilation of the esophagus to relieve the 
stricture.  As to a diagnosis, the examiner indicated that 
the veteran had an esophageal stricture with dilation of the 
esophagus in November 1997 with symptomatic relief and reflux 
esophagitis symptoms on an H2 blocker.  

The Board observes that there is no indication that the VA 
examiner reviewed the veteran's claims folder pursuant to the 
January 1998 esophagus and hiatal hernia examination.  The 
examiner also did not provide an opinion as to etiology of 
the veteran's diagnosed esophageal stricture.  

A statement from K. Bhatti, M.D., received in June 1999, 
indicated that the veteran had seen him off an on since early 
1984.  Dr. Bhatti stated that the veteran had seen him most 
recently in early 1999 and that he underwent further 
evaluation with an upper gastrointestinal endoscopy and 
colonoscopy.  Dr. Bhatti reported that the veteran was found 
to have reflux esophagitis and Schatzki's ring in the distal 
esophagus.  It was noted that the veteran also had a history 
of polyps removed from the colon.  Dr. Bhatti commented that 
the veteran gave a history of upper gastrointestinal symptoms 
during military service and that his upper gastrointestinal 
symptoms were chronic and of a long duration.  The Board 
observes that there is no indication that Dr. Bhatti reviewed 
the veteran's claims folder.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder, as to his claim for service 
connection for an esophageal stricture.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that in a November 1997 
statement, the veteran reported that he had been treated for 
his claimed esophageal stricture on numerous occasions dated 
from February 1984 to November 1997 at both hospitals and 
private office visits.  The veteran did not specifically 
indicate where he received such treatment.  Further, in a May 
2004 statement, the veteran referred to VA treatment for 
esophageal disease.  The veteran did not refer to the dates 
of such treatment or the location of any such VA facilities.  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
esophageal or gastrointestinal problems 
since his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed esophageal stricture.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
diagnose all current esophageal and/or 
gastrointestinal disorders.  Based on a 
review of the claims file, examination of 
the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any currently diagnosed 
esophageal and/or gastrointestinal 
disorders are etiologically related to 
the veteran's period of service.  The 
examiner should also specifically comment 
on the medical opinions provided by Dr. 
Bhatti.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
an esophageal stricture.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  .  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

